DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-17, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikezawa  (US 20080251799) in view of SHIMOJUKU et al. (US 20170077367) and further in view of Fan et al. (US 20090078955).
Regarding claim 1, Ikezawa discloses that a light emitting package, comprising:
a first LED sub-unit 300 having first and second opposed surfaces;
a second LED sub-unit 200 disposed on the second surface of the first LED sub-unit 300 (Fig. 3A);
a third LED sub-unit 100 disposed on the second LED sub-unit 200 (Fig. 3A);
a plurality of connection electrodes 46-41 having side surfaces and electrically connected to at least one of the first 300, second 200, and third 100 LED sub-units, the connection electrodes 46-41 covering a side surface of at least one of the first 300, second 200, and third 100 LED sub-units (Fig. 3A-B);
a first passivation layer 40 surrounding at least the sides surfaces of the connection electrodes 46-41, the first passivation layer exposing at least a portion of the first surface of the first LED sub-unit (Fig. 3A, a side of element 300 is exposed).
Ikezawa  fails to teach a substrate  having first and second opposed surfaces, with the first surface of the substrate facing the LED sub-units; and
a first electrode disposed on the first surface of the substrate and connected to at least one of the connection electrodes, wherein the first electrode is electrically connected to at least one of the first to third LED sub-units through the at least one of the connection electrodes.
However, SHIMOJUKU a substrate 78 having first and second opposed surfaces, with the first surface of the substrate facing the LED sub-units 30 (Fig. 13 or 14); and
a first electrode 71 or 72 disposed on the first surface of the substrate 78 and connected to at least one of the connection electrodes 24 or 23, wherein the first electrode 71 or 72  is electrically connected to at least one of the first to third LED sub-units through the at least one of the connection electrodes 24 or 23(Fig. 13 or 14).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Ikezawa with a substrate  having first and second opposed surfaces, with the first surface of the substrate facing the LED sub-units; and
a first electrode disposed on the first surface of the substrate and connected to at least one of the connection electrodes, wherein the first electrode is electrically connected to at least one of the first to third LED sub-units through the at least one of the connection electrodes as taught by SHIMOJUKU in order to  improve the light extraction effect (para. 0211) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Ikezawa  & SHIMOJUKU fail to teach at least one of the connection electrodes overlaps side surfaces of two or more of the first, second, and third LED sub-units in a plan view.
However, Fan suggests that one of the connection electrodes 708 can be overlaps side surface of two or more of the first, second, and third LED sub-unit in a plan view (Fig. 7C).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Ikezawa  & SHIMOJUKU with one of the connection electrodes 708 can be overlaps side surface of two or more of the first, second, and third LED sub-unit in a plan view as taught by Fan in order to enhance variation of connectivity between two or more of LEDs and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Ikezawa, SHIMOJUKU, & Fan disclose that the connection electrodes 46-41 overlap at least one of the first, second, and third LED sub-units (Ikezawa, Fig. 3A-B).
Reclaim 3, Ikezawa, SHIMOJUKU, & Fan disclose that a second passivation layer 25 contacting the side surfaces of at least some of the connection electrodes (SHIMOJUKU, Fig. 13-14).
Reclaim 4, Ikezawa, SHIMOJUKU, & Fan disclose that the second passivation layer is disposed between the connection electrodes (SHIMOJUKU, Fig. 13-14, middle portion of element 25).
Reclaim 5, Ikezawa, SHIMOJUKU, & Fan disclose that the first passivation layer comprises at least one of a black epoxy molding compound and a polyimide film (SHIMOJUKU, Fig. 13-14, para. 0098).
Reclaim 6, Ikezawa, SHIMOJUKU, & Fan disclose that the first electrode comprises a plurality of contact electrodes, each of which are spaced from each other by a first distance and corresponds to one of the connection electrodes;
the light emitting package further comprises second electrodes disposed on the second surface of the substrate, each of which are spaced from each other by a second distance and connected to respective ones of the contact electrodes; and 
the second distance is greater than the first distance (Ikezawa & SHIMOJUKU).
Reclaim 7, Ikezawa, SHIMOJUKU, & Fan disclose that the first passivation layer and the second passivation layer comprise different materials (Ikezawa & SHIMOJUKU).
Reclaim 8, Ikezawa, SHIMOJUKU, & Fan disclose that first LED sub-unit comprises a first LED light emitting stack; 
the second LED sub-unit comprises a second LED light emitting stack;
the third LED sub-unit comprises a third LED light emitting stack;
the first, second, and third LED light emitting stacks have successively smaller regions overlapping with the substrate; and
at least one of the LED light emitting stacks comprises a micro-LED having a surface area.
Ikezawa, SHIMOJUKU, & Fan fail to specify that at least one of the LED light emitting stacks comprises a micro-LED having a surface area less than about 10,000 square um.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain surface area of LEDs, because it would have been to obtain a certain surface area of LEDs to achieve desirable size for market or need.	
Reclaim 10, Ikezawa, SHIMOJUKU, & Fan disclose that at least one of the connection electrodes covers at least a side surface and a top surface of the second passivation layer (SHIMOJUKU, Fig. 13-14).
Regarding claim 11, Ikezawa, SHIMOJUKU, & Fan disclose that a light emitting package, comprising: 
a first LED sub-unit 300 having first and second opposed surfaces;
a second LED sub-unit 200 disposed on the second surface of the first LED sub-unit;
a third LED sub-unit 100 disposed on the second LED sub-unit;
a plurality of connection electrodes 46-41 having side surfaces and electrically connected to at least one of the first, second, and third LED sub-units, the connection electrodes covering a side surface of at least one of the first, second, and third LED sub-units;
a first passivation layer 40 surrounding at least the sides surfaces of the connection electrodes and having a portion covering at least part of the first surface of the first LED sub-unit (Ikezawa, Fig. 3A-B);
a substrate 78 having first and second opposed surfaces, with the first surface of the substrate facing the LED sub-units 15; and 
a first electrode 71 & 72 disposed on the first surface of the substrate and connected to at least one of the connection electrodes 21a & 22a, wherein the first electrode is electrically connected to at least one of the first to third LED sub-units through the at least one of the connection electrodes (SHIMOJUKU, Fig. 14-15).
Ikezawa  & SHIMOJUKU fail to teach at least one of the connection electrodes overlaps side surfaces of two or more of the first, second, and third LED sub-units in a plan view.
However, Fan suggests that one of the connection electrodes 708 can be overlaps side surface of two or more of the first, second, and third LED sub-unit in a plan view (Fig. 7C).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Ikezawa  & SHIMOJUKU with one of the connection electrodes 708 can be overlaps side surface of two or more of the first, second, and third LED sub-unit in a plan view as taught by Fan in order to enhance variation of connectivity between two or more of LEDs and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 12, Ikezawa, SHIMOJUKU, & Fan disclose that the portion of the first passivation layer covering the first surface of the first LED sub-unit has a thickness.
Ikezawa, SHIMOJUKU, & Fan fail to specify that the portion of the first passivation layer covering the first surface of the first LED sub-unit has a thickness of less than about 100 um.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of first passivation layer, because it would have been to obtain a certain first passivation layer to achieve suitable LEDs protection.	
Reclaim 13, Ikezawa, SHIMOJUKU, & Fan disclose that the first passivation layer contacts the first surface of the first LED sub-unit (Ikezawa, Fig. 3A-B, SHIMOJUKU, Fig. 13-14).
Reclaim 14, Ikezawa, SHIMOJUKU, & Fan disclose that a second electrode disposed on the second surface of the substrate and connected to the first electrode, wherein the second electrode includes a first portion overlapping at least one of the LED sub-units and having a first area, and a second portion not overlapping at least one of the LED sub-units and having a second area that is greater than the first area (Ikezawa, Fig. 3A-B, SHIMOJUKU, Fig. 13-14).
Reclaim 15, Ikezawa, SHIMOJUKU, & Fan disclose that a second passivation layer contacting at least side surfaces of the connection electrodes (Ikezawa, Fig. 3A-B, SHIMOJUKU, Fig. 13-14).
Reclaim 16, Ikezawa, SHIMOJUKU, & Fan disclose that the first passivation layer and the second passivation layer comprise different materials (Ikezawa, Fig. 3A-B, SHIMOJUKU, Fig. 13-14).
Reclaim 17, Ikezawa, SHIMOJUKU, & Fan disclose that at least one of the connection electrodes contacts a side surface and a top surface of the second passivation layer (Ikezawa, Fig. 3A-B, SHIMOJUKU, Fig. 13-14).
Reclaim 19, Ikezawa, SHIMOJUKU, & Fan disclose that the first passivation layer is disposed between the connection electrodes (Ikezawa, Fig. 3A-B, SHIMOJUKU, Fig. 13-14).
Reclaim 20, Ikezawa, SHIMOJUKU, & Fan disclose that at least one of the connection electrodes have first and second opposed surfaces, with the first surface facing the LED sub-units; and 
the first surface of the connection electrode has an area greater than the area of the second surface (Ikezawa, Fig. 3A-B, SHIMOJUKU, Fig. 13-14).
Claim(s) 9 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikezawa  (US 20080251799) in view of SHIMOJUKU et al. (US 20170077367) and further in view of Fan et al. (US 20090078955) and Suzuki et al. (US 20130161628).
Reclaims 9 & 18, Ikezawa, SHIMOJUKU, & Fan disclose that a second passivation layer disposed between the connection electrodes and the third LED sub-unit, wherein an angle defined between a side surface of the second passivation layer and the first surface of the first LED sub-unit.
Ikezawa, SHIMOJUKU, & Fan fail to teach an angle defined between a side surface of the second passivation layer and the first surface of the first LED sub-unit is less than about 80° or [reclaim 18] angled shape.
However, Suzuki discloses an angle defined between a side surface of the second passivation layer and the first surface of a semiconductor unit is less than about 80° or [reclaim 18] angled shape (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Ikezawa,  SHIMOJUKU, & Fan with discloses an angle defined between a side surface of the second passivation layer and the first surface of a semiconductor unit is less than about 80° or [reclaim 18] angled shape as Suzuki in order to enhance electrode structure by changing shape of electrode as a tapered shape and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16849842 in view of Ikezawa  (US 20080251799) and further  in view of SHIMOJUKU et al. (US 20170077367) and in view of Fan et al. (US 20090078955) and Suzuki et al. (US 20130161628) (See rejection above).
This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16848914 in view of Ikezawa  (US 20080251799) and further  in view of SHIMOJUKU et al. (US 20170077367) and in view of Fan et al. (US 20090078955)  and Suzuki et al. (US 20130161628) (See rejection above).
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899